DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims filed on 03/08/2022 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claims 1, 4-5, 7-13, 16-17 have been amended. Claim 1, 11, and 16 are independent claims. 
Priority
3. 	The application claims Foreign priority of Korea 10-2019-0162519 filed on 12/09/2019

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. 	Claims 1-3, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US Patent Application Publication No.2019/0173872 A1) and Peterka (International Patent Application Publication WO 2019161412 A1) in view of Wang (International Patent Application CN 111259439 A).

7. 	Regarding Claim 1, Arora discloses, a cryptographic communication system comprising: 
an electronic device configured to output a certificate and a transaction including a public key, a signature, and a first hash value of the certificate (Arora, [0007], certificate request includes at least a user public key. [0008], a digital signature, [0006], The trusted authority generates and signs digital certificates for each electronic wallet that electronically indicates a value or variable that signifies the confidence level identified for that wallet. The wallets are then free to share these digital certificates with one another when attempting a transaction); 
and a node configured to first determine whether the electronic device generated the transaction based on the transaction and the certificate(Arora, [0010], a node associated with a blockchain, wherein the user signature and the blockchain transaction are electronically transmitted if the confidence level included in the signed digital certificate is above the confidence threshold, or, if the confidence level included in the signed digital certificate is below the confidence threshold, input is received by an input device interfaced with the computing device from a user of the computing device indicating approval to proceed with the blockchain transaction.);
wherein the electronic device is configured to generate the certificate such that the certificate includes an ID of the electronic device and the public key of the electronic device (Arora, [0030], The digital certificate request may include at least the sender public key that part of the cryptographic key pair of the sender device 110 that includes the sender private key that serves as the sender's electronic wallet. In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.);
Arora does not disclose the following limitations that Peterka teaches: 
to second determine whether information included in the transaction and information included in the certificate coincide (Peterka, [0061], If certificate information matches and compliance policies are satisfied, the gateway accepts the connection request and creates a secure TLS),
and to third add a block to a distributed ledger depending on the result of the first determining and the second determining, wherein the block includes the transaction (Peterka, [0046], Ledger block verification module 285 can configure processor 220 to perform processes to verify transactions in the block, including those that add or modify information or close blocks. Blocks and blockchains may be received from and/or distributed to other ledger management devices and/or loT devices using network 120.), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include certification that is matched in the transaction and to determine the distributed ledger depending on the block to enhance security.
Arora and Peterka does not explicitly disclose the following limitations that Wang teaches: 
by comparing a second hash value generated by hashing of the certificate to a third hash value generated by decrypting the signature with the public key, (Wang, Claim 8, the certificate to the network, acquiring the content generating hash address, uploading the submitted authentication list, C5, after obtaining public key at the back end by the returned hash value, obtaining the certificate file and analyzing it, obtaining the digital signature, C6, using the public key to decrypt the digital signature, comparing the two hash values), 
by comparing the first hash value to the second hash value(Wang, Pg. 2, A realizing method of intangible asset management service platform based on blockchain, comprising generating the certificate, comparing the verification certificate and the intangible asset, authentication intangible asset. Claim 7, comparing the two hash values to judge whether the asset is the original intangible asset identified by the certificate), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compare the hash values within the certificate to decrypt the signature to enhance security features.

8. 	Regarding Claim 2, Arora, Peterka and Wang disclose, the cryptographic communication system of claim 1, wherein the electronic device is configured to execute a blockchain wallet and to generate the ID, the public key, and a private key corresponding to the public key (Arora, [0027], The sender device 110 may have a wallet stored therein or otherwise accessible thereby. A blockchain wallet, as discussed herein, may refer to a private key of a cryptographic key pair that is used to generate digital signatures for blockchain transactions).  

9. 	Regarding Claim 3, Arora, Peterka and Wang disclose, the cryptographic communication system of claim 2, wherein the electronic device is configured to generate the certificate such that each of an issuer field and a subject field of the certificate includes information about the ID (Arora, [0030], In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.).  

10. 	Regarding Claim 11, Arora, Peterka and Wang disclose, an electronic device of a cryptographic communication system, comprising: 
an interface (Arora, [0087], The computer system 800 may also include a communications interface); 42Atty. Dkt. No. 8947-001524-US 
processing circuitry (Arora, [0080], processing platform configured by executable software code to become a specific purpose computer or a special purpose device (e.g., programmable logic array, application-specific integrated circuit, etc.); 
and a memory configured to store instructions executable by the processor (Arora, [0085], the secondary memory 810 may include alternative means for allowing computer programs or other instructions to be loaded into the computer system 800, for example, the removable storage unit 822 and an interface 820), 
wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to, generate a first certificate including an ID and a public key, the ID and the public key being associated with the electronic device (Arora, [0030], The digital certificate request may include at least the sender public key that part of the cryptographic key pair of the sender device 110 that includes the sender private key that serves as the sender's electronic wallet. In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.), 
generate a first transaction including a public key, a signature and a first hash value of a hashing of the first certificate (Arora, [0007], certificate request includes at least a user public key), 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
output the first certificate and the first transaction to a distributed ledger through the interface, 
obtain a second transaction including an identity of an external electronic device from the distributed ledger in response to a second certificate indicating the external electronic device received the identity of the external electronic device, and verify the identity of the external electronic device based on the second certificate and the second transaction (Peterka, [0046], Ledger block verification module 285 can configure processor 220 to perform processes to verify transactions in the block, including those that add or modify information or close blocks. Blocks and blockchains may be received from and/or distributed to other ledger management devices and/or loT devices using network 120).
Arora and Peterka does not explicitly disclose the following limitations that Wang teaches: 
by comparing a second hash value generated by hashing of the certificate to a third hash value generated by decrypting the signature with public key (Wang, Claim 8, the certificate to the network, acquiring the content generating hash address, uploading the submitted authentication list, C5, after obtaining public key at the back end by the returned hash value, obtaining the certificate file and analyzing it, obtaining the digital signature, C6, using the public key to decrypt the digital signature, comparing the two hash values).

11. 	Regarding Claim 12, Arora, Peterka and Wang disclose, the electronic device of claim 11, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to:
Arora does not explicitly disclose the following limitations that Peterka teaches: 
generate the first transaction such that the first transaction includes (1) the signature and (2) a message including (a) the ID of the electronic device, (b) a command that the electronic device requests from the distributed ledger, (c) the public key, and (d) the first hash value, the signature corresponding to an encryption of the message based on a private key corresponding to the public key (Peterka, [00105], Other devices that this device is attempting to connect to can evaluate the trust in order to determine the level of information that would be provided to the device or commands that are accepted from this device, a digital certificate is at least a public key, while in additional embodiments a digital certificate includes a public key. a cryptographic statement about the signing certificate is a signature using a trusted key endorsing the signing certificate. [0066], Transactions that reference another entity not only by its identifier but also by its certificate (or at least its hash) may be more valuable. For instance, when a standards organization approves a test lab, it may include its certificate or hash in that transaction. [0036],  it may also include information different from but tied to the public key such as a truncated or hashed version of it or information signed with the private key. If a certificate is signed (aka issued), the signer vouches for this information to be correct, e.g. a digital certificate certifies the ownership of a public key by the subject named in the certificate.).  
 
12. 	Regarding Claim 13, Arora, Peterka and Wang disclose, the electronic device of claim 11, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to: 43Atty. Dkt. No. 8947-001524-US 
generate the first certificate that the first certificate complies with an X.509 certificate format (Arora, [0007], a certificate request from a computing device wherein the certificate request includes at least a user public key ).  

13. 	Regarding Claim 15, Arora, Peterka and Wang disclose, 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
the electronic device of claim 11, wherein a communication between the electronic device and the external electronic device is based on a structure compatible with a TLS 1.2 handshake protocol (Peterka, [0030], Public Key Infrastructure (PKI) is broadly used today to establish trust among entities on the internet. This is accomplished by issuing cryptographic certificates to service providers as well as end-user devices that use these certificates to establish secure communication channels with the help of protocols such as the Transport Layer Security (TLS)).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention TLS 1.2 handshake that is compatible with the electronic device to enhance security.

14. 	Regarding Claim 16, Arora, Peterka and Wang disclose, a cryptographic communication method comprising: 
receiving a first certificate of a first electronic device and a first transaction including a signature, a public key, and a first hash value of the certificate (Arora, [0007], [0008], a digital signature, certificate request [0006], The trusted authority generates and signs digital certificates for each electronic wallet that electronically indicates a value or variable that signifies the confidence level identified for that wallet. The wallets are then free to share these digital certificates with one another when attempting a transaction); 
Arora does not explicitly disclose the following limitations that Peterka teaches: and registering the first transaction at a distributed ledger in response to the first result value and the second hash value coinciding, and the information included in the first 44Atty. Dkt. No. 8947-001524-US transaction and the information included in the first certificate coinciding (Peterka, [0061], If certificate information matches and compliance policies are satisfied, the gateway accepts the connection request and creates a secure TLS, Peterka, [0046], Ledger block verification module 285 can configure processor 220 to perform processes to verify transactions in the block, including those that add or modify information or close blocks. Blocks and blockchains may be received from and/or distributed to other ledger management devices and/or loT devices using network 120.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the registration of the first transaction coinciding with the information from the transaction and certificate to enhance security.
Arora and Peterka does not explicitly disclose the following limitations that Wang teaches: 
comparing a first result value corresponding to a decryption of the signature of the first transaction, the decryption being of the signature and based on the first public key included in the first transaction (Wang, Claim 8, the certificate to the network, acquiring the content generating hash address, uploading the submitted authentication list, C5, after obtaining public key at the back end by the returned hash value, obtaining the certificate file and analyzing it, obtaining the digital signature, C6, using the public key to decrypt the digital signature, comparing the two hash values),    
the comparison being with a second hash value of a hashing of the first certificate received from the first electronic device (Wang, Pg. 2, A realizing method of intangible asset management service platform based on blockchain, comprising generating the certificate, comparing the verification certificate and the intangible asset, authentication intangible asset. Claim 7, comparing the two hash values to judge whether the asset is the original intangible asset identified by the certificate);
comparing information included in the first transaction with information included in the first certificate (Wang, Claim 5, generating a certificate, comparing a verification certificate with intangible assets and authenticating the intangible assets.); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the information from the first transaction that is being compared to the first certificate to enhance security.

15. 	Regarding Claim 17, Arora, Peterka and Wang disclose, the cryptographic communication method of claim 16, further comprising: receiving a second certificate of a second electronic device and a second transaction including a third hash value of the second certificate (Arora, [0007], [0008], a digital signature, certificate request [0006], The trusted authority generates and signs digital certificates for each electronic wallet that electronically indicates a value or variable that signifies the confidence level identified for that wallet. The wallets are then free to share these digital certificates with one another when attempting a transaction); 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
and registering the second transaction at the distributed ledger in response to the second result value and the fourth hash value coinciding and the information included in the second transaction and the information included in the second certificate coinciding (Peterka, [0061], If certificate information matches and compliance policies are satisfied, the gateway accepts the connection request and creates a secure TLS, Peterka, [0046], Ledger block verification module 285 can configure processor 220 to perform processes to verify transactions in the block, including those that add or modify information or close blocks. Blocks and blockchains may be received from and/or distributed to other ledger management devices and/or loT devices using network 120.). 
Arora and Peterka does not explicitly disclose the following limitations that Wang teaches: 
Comparing a second result value corresponding to a decryption of a portion of the second transaction based on a second public key included in the second transaction with a fourth hash value of a hashing of the second certificate received from the second electronic device (Wang, Claim 8, the certificate to the network, acquiring the content generating hash address, uploading the submitted authentication list, C5, after obtaining public key at the back end by the returned hash value, obtaining the certificate file and analyzing it, obtaining the digital signature, C6, using the public key to decrypt the digital signature, comparing the two hash values); 
comparing information included in the second transaction with information included in the second certificate (Wang, Claim 5, generating a certificate, comparing a verification certificate with intangible assets and authenticating the intangible assets.); 

16. 	Regarding Claim 18, Arora, Peterka and Wang disclose, 
the cryptographic communication method of claim 17, further comprising: 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
verifying an identity of the second electronic device by receiving the second certificate from the second electronic device, obtaining the second transaction registered at the distributed ledger, and performing a verification operation on the second transaction obtained from the distributed ledger and the second certificate received from the second electronic device (Peterka, [00129], In the CA system there is a need for a TTP (Trusted Third Party) to verify client certificate is valid prior to the transaction or communication. But whereas in the distributed ledger in accordance with embodiments of the invention, there is no need of the central authority, a party can always validate the client transaction using the distributed ledger).  

17. 	Claims 4, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US Patent Application Publication No.  2019/0173872 A1), Peterka (International Patent Application Publication WO 2019161412 A1) and Wang (International Patent Application CN 111259439 A) in view of Georgiadis (US Patent Application Publication No. 2018/0137512 A1).

18. 	Regarding Claim 4, Arora, Peterka and Wang disclose, the cryptographic communication system of claim 2, 
Arora, Peterka and Wang does not explicitly disclose the following limitation that Georgiadis teaches: 
wherein, in response to the electronic device intending to register identity information on the distributed ledger, the electronic device is configured to generate a transaction such that the transaction includes a message including the ID, a registration command, the public key, and the 39Atty. Dkt. No. 8947-001524-US first hash value, the signature being a result of an encryption of the message based on the private key (Georgiadis, [0100], The information can be used alone, as a digital signature, to generate a unique digital key or certificate, and/or as an input to an encryption algorithm to encrypt selected sensitive information. [0266]. the identity of the registered principals and any associated data that has been certified or used for identity verification. [0009], the certificate is signed with the private key of a certificate authority (CA). The CA's public key comes preinstalled in all popular browsers. There are currently around 1200 formal CAs. The same mechanism applies to client certificates where the owner of the certificate proves her identity to an authentication/authorization system that provides access to a set of services.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the register identity on the ledger by configuring the transaction which includes, the message, signature, IF and public/private key to enhance security.

19. 	Regarding Claim 7, Arora, Peterka, Wang and Georgiadis disclose, the cryptographic communication system of claim 4, 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
wherein, in response to the electronic device intending to update the identity information registered at the distributed ledger, the electronic device is configured to generate a new private key and a new public key corresponding to the new private key (Peterka, [0070], The certificate is then evaluated by considering past use of the certificate as encoded in a distributed ledger, such as a bitcoin blockchain. The private key corresponding to the certificate may have been used in past transaction and the history of their size, date, frequency and/or credibility of counter parties can be used to estimate the reputation and trust in this party.), 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
to generate a new certificate including the new public 40Atty. Dkt. No. 8947-001524-US key, and to generate a new transaction including (1) a first signature, (2) a second signature, and (3) a new message including (a) the ID, (b) an update command, (c) the public key, and(d) the new public key, and (e) a fourth hash value of a hashing of the new certificate, the first signature corresponding to an encryption of the message and the first hash value based on the private key, and the second signature corresponding to an encryption of the new message based on the new private key (Peterka, [00105], Other devices that this device is attempting to connect to can evaluate the trust in order to determine the level of information that would be provided to the device or commands that are accepted from this device, a digital certificate is at least a public key, while in additional embodiments a digital certificate includes a public key. a cryptographic statement about the signing certificate is a signature using a trusted key endorsing the signing certificate. [0066], Transactions that reference another entity not only by its identifier but also by its certificate (or at least its hash) may be more valuable. For instance, when a standards organization approves a test lab, it may include its certificate or hash in that transaction. [0036], t may also include information different from but tied to the public key such as a truncated or hashed version of it or information signed with the private key. If a certificate is signed (aka issued), the signer vouches for this information to be correct, e.g. a digital certificate certifies the ownership of a public key by the subject named in the certificate.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the response within the electronic device where updating the identity information is configured by generating the public/private key within the certificate to enhance security features within the device. 

20. 	Regarding Claim 9, Arora, Peterka, Wang and Georgiadis disclose, the cryptographic communication system of claim 4, further comprising:
Arora does not explicitly disclose the following limitations that Peterka teaches: 
an extended electronic device having an extended public key and an extended private key, wherein, in response to the electronic device intending to share the ID with the extended electronic device (Peterka, [0070], The certificate is then evaluated by considering past use of the certificate as encoded in a distributed ledger, such as a bitcoin blockchain. The private key corresponding to the certificate may have been used in past transaction and the history of their size, date, frequency and/or credibility of counter parties can be used to estimate the reputation and trust in this party.), 
the electronic device is configured to generate an extended 41Atty. Dkt. No. 8947-001524-US certificate including the extended public key, and is configured to generate an extended transaction including (1) a first signature, (2) a second signature, and (3) an extended message including (a) the ID, (b) an extension command, (c) the public key, (d) the extended public key, and (e) a fourth hash value of a hashing of the extended certificate, the first signature corresponding to an encryption of the message and the first hash value based on the private key, and (f) the second signature corresponding to an encryption of the extended message based on the extended private key (Peterka, [00105], Other devices that this device is attempting to connect to can evaluate the trust in order to determine the level of information that would be provided to the device or commands that are accepted from this device, a digital certificate is at least a public key, while in additional embodiments a digital certificate includes a public key. a cryptographic statement about the signing certificate is a signature using a trusted key endorsing the signing certificate. [0066], Transactions that reference another entity not only by its identifier but also by its certificate (or at least its hash) may be more valuable. For instance, when a standards organization approves a test lab, it may include its certificate or hash in that transaction. [0036], t may also include information different from but tied to the public key such as a truncated or hashed version of it or information signed with the private key. If a certificate is signed (aka issued), the signer vouches for this information to be correct, e.g. a digital certificate certifies the ownership of a public key by the subject named in the certificate.).  

21. 	Regarding Claim 14, Arora, Peterka, Wang and Georgiadis disclose, the electronic device of claim 12,
Arora, Peterka, and Wang does not explicitly disclose the following limitations that Georgiadis teaches: 
 wherein the certificate includes a serial number field, a signature algorithm ID field, an issuer field, a validity period field, a subject field, a public key information field, an issuer unique ID field, an extension field, and a certificate signature field, wherein the signature algorithm ID field includes information about a hash algorithm is used by the electronic device, and wherein the issuer field and the subject field include information about the ID of the electronic device (Georgiadis, [0100], as a digital signature, to generate a unique digital key or certificate, and/or as an input to an encryption algorithm to encrypt selected sensitive information. [0108], The surrogate identifier can be persistent over multiple transactions or variable from transaction-to-transaction, depending on the application. It can be generated using any suitable technique, such as a random or pseudo-random number generator, cryptographic hash algorithm or other hashing algorithm, and the like. [0270], association in the transaction is established through one-way cryptographic hashes of public keys that are issued and used only once. An identity profile on the blockchain may be limited to only hold the attributes that the verifying entity (e.g., such as the information provider and/or the target device seeking authenticating/verification of the principal) will require. The verification can be initiated by the user device for the completion of a transaction (e.g., authentication or verification of a user via the user device or authentication or verification of the user device).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the serial number, the algorithm signature and an issuer ID that validates the information in the electronic device to enhance security. 

22. 	Claim 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US Patent Application Publication No.  2019/0173872 A1), Peterka (International Patent Application Publication WO 2019161412 A1), Wang (International Patent Application CN 111259439 A) and Georgiadis (US Patent Application Publication No. 2018/0137512 A1) in view of Ebrahimi (US Patent Application Publication No. 2017/0302450 A1).

23. 	Regarding Claim 5, Arora, Peterka, Wang, Georgiadis and Ebrahimi disclose, the cryptographic communication system of claim 4, 
Arora, Peterka, Wang and Georgiadis does not explicitly disclose the following limitations that Ebrahimi teaches:
wherein the node is configured to determine that information included in the transaction and information included in the certificate coincide (Ebrahimi, [0050], to verify the certification record, the user might hash the certification record using the same hashing algorithm that the certifier used prior to digital signature by the certifier. The user might use transaction number 282 to retrieve the signed certification record and the certifier's public key from the public storage facility 228. Then the user might verify that the certification record in the generated hash is the same as the certification record in the digitally signed certification record and verify that the digital signature [0044],  In one embodiment, the decrypted input data (or selected fields of the input data) might be hashed into a hash value by hashing logic 272 on the certifier's input device 242, using the same hashing algorithm that was used to create the hash value that was digitally signed by the user. And the decrypted transaction number 232 might be used by a user accessible interface 280 (e.g., a GUI) to access the public storage facility 228 (e.g., the block chain) and retrieve the signed hash value and public key of the user), 
in response to (a) the ID included in the transaction and an ID that the certificate coinciding, and(b) the public key included in the transaction and a public key that the certificate coinciding, (Ebrahimi, [0052], FIG. 3A shows a simplified block diagram for a system and method for certifying a pending transaction. By way of example, an identification card 302 may be used. In other embodiments, other forms of identification, [0047], In an example embodiment, the certification record might include the transaction number 232, the input data (or selected fields of the input data), received from the user, and, optionally, a timestamp, and the certification record might be hashed and digitally signed by the certifier using a private key of the certifier associated with a public key.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the coinciding of the has value from the certificate where the electronic device is encrypted and based on the public key wherein the information determines the transaction to enhance security.

24. 	Regarding Claim 8, Arora, Peterka, Wang, Georgiadis and Ebrahimi disclose, the cryptographic communication system of claim 7,
Arora, Peterka, Wang and Georgiadis does not explicitly disclose the following limitations that Ebrahimi teaches:
wherein the node is configured to determine that the electronic device generated the new transaction in response to (a) a hash value of a hashing of the certificate received from the electronic device and the fourth hash value being match with a value of a decryption of the first signature based on the public key included in the transaction, and (b) a fifth hash value of a hashing of the new certificate received from the electronic device being matched with a value of a decryption of the second signature based on the new public key included in the new transaction, and the node is configured to determine that information included in the new transaction and information included in the new certificate coincide (Ebrahimi, [0050], to verify the certification record, the user might hash the certification record using the same hashing algorithm that the certifier used prior to digital signature by the certifier. The user might use transaction number 282 to retrieve the signed certification record and the certifier's public key from the public storage facility 228. Then the user might verify that the certification record in the generated hash is the same as the certification record in the digitally signed certification record and verify that the digital signature [0044],  In one embodiment, the decrypted input data (or selected fields of the input data) might be hashed into a hash value by hashing logic 272 on the certifier's input device 242, using the same hashing algorithm that was used to create the hash value that was digitally signed by the user. And the decrypted transaction number 232 might be used by a user accessible interface 280 (e.g., a GUI) to access the public storage facility 228 (e.g., the block chain) and retrieve the signed hash value and public key of the user), 
in response to the ID included in the new transaction and an ID associated with the new certificate coincide, the new public key included in the new transaction and a new public key included in the new certificate coincide, and the fourth hash value and the fifth hash value coincide (Ebrahimi, [0052], FIG. 3A shows a simplified block diagram for a system and method for certifying a pending transaction. By way of example, an identification card 302 may be used. In other embodiments, other forms of identification, [0047], In an example embodiment, the certification record might include the transaction number 232, the input data (or selected fields of the input data), received from the user, and, optionally, a timestamp, and the certification record might be hashed and digitally signed by the certifier using a private key of the certifier associated with a public key.).

25. 	Regarding Claim 10, Arora, Peterka, Wang, Georgiadis and Ebrahimi disclose, the cryptographic communication system of claim 9,
Arora, Peterka, Wang and Georgiadis does not explicitly disclose the following limitations that Ebrahimi teaches:
 	 wherein the node is configured to determine that the electronic device generated the extended transaction, in response to (a) a hash value of a hashing of the certificate received from the electronic device and the third hash value matching with a value of a decryption of the first signature based on the public key included in the transaction, and (b) a fifth hash value of a hashing of the extended certificate received from the electronic device matching with a value of a decryption of the second signature based on the extended public key included in the extended transaction, and the node is configured to determine that information included in the extended transaction and information included in the extended certificate coincide (Ebrahimi, [0050], to verify the certification record, the user might hash the certification record using the same hashing algorithm that the certifier used prior to digital signature by the certifier. The user might use transaction number 282 to retrieve the signed certification record and the certifier's public key from the public storage facility 228. Then the user might verify that the certification record in the generated hash is the same as the certification record in the digitally signed certification record and verify that the digital signature [0044],  In one embodiment, the decrypted input data (or selected fields of the input data) might be hashed into a hash value by hashing logic 272 on the certifier's input device 242, using the same hashing algorithm that was used to create the hash value that was digitally signed by the user. And the decrypted transaction number 232 might be used by a user accessible interface 280 (e.g., a GUI) to access the public storage facility 228 (e.g., the block chain) and retrieve the signed hash value and public key of the user), 
in response to the ID included in the extended transaction and an ID included in the extended certificate coinciding, the extended public key included in the extended transaction and an extended public key included in the extended certificate coinciding, and the fourth hash value and the fifth hash value coinciding (Ebrahimi, [0052], FIG. 3A shows a simplified block diagram for a system and method for certifying a pending transaction. By way of example, an identification card 302 may be used. In other embodiments, other forms of identification, [0047], In an example embodiment, the certification record might include the transaction number 232, the input data (or selected fields of the input data), received from the user, and, optionally, a timestamp, and the certification record might be hashed and digitally signed by the certifier using a private key of the certifier associated with a public key.).   

26. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arora (US Patent Application Publication No.  2019/0173872 A1), Peterka (International Patent Application Publication WO 2019161412 A1) and Wang (International Patent Application CN 111259439 A) in view of Smith (US Patent Application No.2018/0316507 A1).

27. 	Regarding Claim 6, Arora, Peterka and Wang disclose, 
the cryptographic communication system of claim 2, 
Arora, Wang and Peterka does not explicitly disclose the following limitations that Smith teaches: 
wherein, in response to the electronic device intending to revoke identity information registered at the distributed ledger after the identity information is registered at the distributed ledger(Smith, [0049], the processor associated with the attestor performs the steps of generating a signed revocation transaction to revoke the previously attested information; and broadcasting the signed revocation transaction to the centralized or distributed ledger and revoking the attestation transaction), 
the electronic device is configured to generate a transaction such that the transaction includes a signature and a message including the ID, a revoke command, the public key, and the first hash value, the signature being a result of an encryption of the message based on the private key (Smith, [0162], The attestor may perform an attestation protocol in order to authenticate the user's information and to create an attestation transaction on a centralized or distributed ledger. An attestation site website, or application controlled by an attestor, performing a validation protocol, may call, text, phone, message, or send physical mail to addresses provided by the user. The attestation site, website, or application controlled by an attestor performing a validation protocol may receive pictures or scans or radio frequency identification. [0039], revocation transaction to revoke the previously attested information; and sending the signed revocation transaction to the centralized or distributed ledger, wherein the information has been previously attested to in an attestation transaction. [0040], the method further includes receiving a public key generated for the information; combining a hash of the information with the public key to generate a public attest key. [0139], the attested information is genuine by hashing the message with a public key, verifying that a signature was produced from a party controlling a private key).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to revoke the identity off the electronic device and to generate the transaction once the information is revoked from the device to enhance security.

28. 	Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US Patent Application Publication No.  2019/0173872 A1), Peterka (International Patent Application Publication WO 2019161412 A1) and Wang (International Patent Application CN 111259439 A) in view of Enrique (International Patent Application EP 3413507 A1). 

29. 	Regarding Claim 19, Arora, Peterka and Wang disclose, the cryptographic communication method of claim 17, further comprising: 
Arora, Peterka and Wang does not disclose the following limitations that Enrique teaches: 
verifying an identity of the second electronic device by receiving the second certificate from the second electronic device (Enrique, [0026], at least some of the blocks of Figure 2 may be carried out in different order. For example, the certification identifier may be generated only after generation of the hash 220 or after generation or addition 230 of the digital signature. In another example, signature and/or certification identifier are added only after generation 240 of the transaction or provision 250 of the transaction to the distributed ledger.), 
45Atty. Dkt. No. 8947-001524-USlooking up blocks stored in the first electronic device to obtain the second transaction, and performing a verification operation on the second transaction obtained from the first electronic device and the second certificate received from the second electronic device (Enrique, [0038], A transaction is considered the more reliable, the larger the number of blocks established since the block where the transaction is comprised. This is since transactions are hashed into the chain of blocks, and discrepancies in the block chain are resolved as the block chain gets longer. In each next block in the sequence, a hash of the previous block may be included along with the transactions, attaching the blocks to each other to form the chain.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the blocks stored when looked up by the transaction and obtained from the electronic device to enhance security.

30. 	Regarding Claim 20, Arora, Peterka, Wang and Enrique disclose, the cryptographic communication method of claim 19, further comprising: 
Arora, Peterka and Wang does not disclose the following limitations that Enrique teaches: 
downloading blocks registered prior to the blocks from the distributed ledger in response to the second transaction not being obtained from the blocks stored in the first electronic device (Enrique, [0026], at least some of the blocks of Figure 2 may be carried out in different order. For example, the certification identifier may be generated only after generation of the hash 220 or after generation or addition 230 of the digital signature. In another example, signature and/or certification identifier are added only after generation 240 of the transaction or provision 250 of the transaction to the distributed ledger.); 
and looking up the blocks registered prior to the blocks to obtain the second transaction (Enrique, [0038], A transaction is considered the more reliable, the larger the number of blocks established since the block where the transaction is comprised. This is since transactions are hashed into the chain of blocks, and discrepancies in the block chain are resolved as the block chain gets longer. In each next block in the sequence, a hash of the previous block may be included along with the transactions, attaching the blocks to each other to form the chain.).

Conclusion
31. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433


/WASIKA NIPA/Primary Examiner, Art Unit 2433